EXHIBIT 32 CERTIFICATION In connection with the Annual Report of Bravo Resource Partners Ltd. (the “Company”) on Form 10-K for the year ended July 31, 2010 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Tyrone Carter, the Acting Chief Executive Officer and the Acting Principal Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to the best of our knowledge: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects the financial condition and results of the Company. Date:November 17, 2011 By: /s/Tyrone R. Carter Tyrone R. Carter, Acting Chief Executive Officer By: /s/Tyrone R.Carter Tyrone R. Carter, Acting Principal Financial Officer
